463 F.2d 782
UNITED STATES of America, Plaintiff-Appellee,v.Willie KING, Defendant-Appellant.
No. 72-1718 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 25, 1972.Rehearing Denied Sept. 18, 1972.

Charles R. Crowder, Birmingham, Ala.  (Court-appointed), for defendant-appellant.
Wayman G. Sherrer, U. S. Atty., Albert C. Bowen, Jr., Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
A jury convicted Willie King of transporting in interstate commerce a stolen motor vehicle, knowing it to have been stolen, 18 U.S.C., Sec. 2312.  The Court imposed the maximum sentence of five years.  The appellate attack is centered exclusively on the severity of the sentence, although it is within the limits authorized by law. Another District Judge, before whom a co-defendant entered a plea of guilty, sentenced that co-defendant to a term less than that imposed upon this defendant.  There was no motion to reduce sentence in the court below and there is no basis for interference here.


2
Affirmed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I